IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
BANK OF NEW YORK MELLON TRUST
COMPANY, ETC.,

              Appellant,

 v.                                                  Case No. 5D15-3302

JEFFERY EICHER, ROBERTA EICHER,
ET AL.,

              Appellees.

________________________________/

Decision filed April 28, 2017

Appeal from the Circuit Court
for Orange County,
Theotis Bronson, Judge.

Diana B. Matson and Joshua R. Levine, of
Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, Fort Lauderdale, for
Appellant.

Jose G. Oliveira, of Jose G. Oliveira, PA,
Orlando, and Raymer F. Maguire, III, of
Maguire Lassman, P.A., Orlando, for
Appellees, Jeffery and Roberta Eicher.

No Appearance for Other Appellees.


PER CURIAM.


       AFFIRMED.

SAWAYA and PALMER, JJ., concur.
COHEN, C.J., concurs specially, with opinion.
                                                              CASE NO. 5D15-3302
COHEN, J., concurring specially, with opinion.
       Our affirmance should not be read as approval of the rulings in this case. The trial

court accepted arguments that conflated standing with the authority of a servicing agent

to testify. Our decision merely rejects the argument that the errors below, unpreserved by

objection, rise to the level of fundamental error.




                                              2